SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES, SUMMARY PROSPECTUSES AND STATEMENTS OF ADDITIONAL INFORMATION OF THE FUNDS LISTED BELOW: Cash Account Trust Government & Agency Securities Portfolio DWS Government & Agency Money Fund DWS Government Cash Institutional Shares Government Cash Managed Shares Service Shares Tax‐Exempt Portfolio DWS Tax‐Exempt Cash Institutional Shares DWS Tax‐Exempt Money Fund DWS Tax‐Free Money Fund Class S Service Shares DWS Money Market Series NY Tax Free Money Fund Tax‐Exempt New York Money Market Fund Investors Cash Trust DWS Variable NAV Money Fund Treasury Portfolio DWS U.S. Treasury Money Fund Class S Investment Class Shares Premier Money Market Shares Tax‐Exempt California Money Market Fund The following changes will take effect on August 11, 2014: The “DWS Funds” will become known as the “Deutsche Funds” and the below‐listed DWS funds and share classes will be renamed as follows: Current Fund Name Current Class Name New Fund Name New Class Name Government & Agency Securities Portfolio: DWS Government & Agency Money Fund DWS Government Cash Institutional Shares Government & Agency Securities Portfolio: Deutsche Government & Agency Money Fund Deutsche Government Cash Institutional Shares Tax‐Exempt Portfolio: DWS Tax‐Exempt Cash Institutional Shares DWS Tax‐Exempt Money Fund DWS Tax‐Free Money Fund Class S Tax‐Exempt Portfolio: Deutsche Tax‐Exempt Cash Institutional Shares Deutsche Tax‐Exempt Money Fund Deutsche Tax‐Free Money Fund Class S DWS Money Market Series Deutsche Money Market Series DWS Variable NAV Money Fund Deutsche Variable NAV Money Fund Treasury Portfolio: DWS U.S. Treasury Money Fund Class S Treasury Portfolio: Deutsche U.S. Treasury Money Fund Class S The following service providers to the funds and retirement plans are expected to change their names as follows: Current Name New Name DWS Investments Distributors, Inc. (“DIDI”) DeAWM Distributors, Inc. (“DDI”) DWS Trust Company DeAWM Trust Company DWS Investments Service Company (“DISC”) DeAWM Service Company (“DSC”) In addition, any references to “DWS Investments” will become “Deutsche Asset & Wealth Management.” Please Retain This Supplement for Future Reference June 4, 2014 PROSTKR-392
